 DEC ISIONS OF NATIONAL LABOR REI.ATIONS BOARDGeneral Teamsters Lcwal 439, International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America (Loomis Courier Service, Inc.)and George Foster. Case 32 CB 69August 1, 1978DECISION AN[) ORDERBY CHAIRMAN FANNIN(; ANI) MIIAHI-RKS JI-NKINSANT) MI:RPHIYOn April 13, 1978, Administrative I[aw Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief and the General Counselfiled a brief.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings. andconclusions' of the Administrative law Judge. tomodify his remeds.2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National l[aborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, General Teamsters local439, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America, its offi-cers, agents, and representatives, shall take the actionset forth in the said recommended Order.I' he Respondent does not except to the conclusion that it Miolaited See8(b) I )(A) when it fined a former member for working behind aI picket lileI day after submitting his resignation to Ihe U.niion. albeit the t:niil'sconstitution states resignations are not effective for 30 days after thev arereceived Rather. ii excepts to the Adnliiistrnitle law Judge's alternatlefindings regarding the validity of its cionstitution:ll restrictions on resigna-tions, arguing that the) are superfluous. We agree that it is unnecessary ioreach the validity of the resignation provision since the Resplondent doesnot contest the Administrative L.aw Judge's primars tinding2 fhe Administrative I.aw Judge inadvaertentls specified interest to hepaid at 7 percent; however, interest will be c:alculated according toii the"adjusted prime rate" used by the IIU.S. Internal Revenue Service for intereston tax paysments. See /Iis Plumlinlg i& Iha/lion.g (, 13X N.RB 716. andFlorida Steel Corporation. 231 NLRB 651 1977)DECISIONSIAIEMI.NI 0OF 1Ht CASEJItRROI [ H SiAPIRO Administrative Law Judge: Thehearing in this case, held February 16. 1978, is based upona charge filed on October 11, 1977, by George Fosteragainst General Teamsters Local 439, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America. herein called the Respondent, andupon a complaint issued November 22, 1977, by the Gen-eral Counsel of the National Labor Relations Board,herein called the Board, alleging that Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(b)(l)(A) of the National Labor Relations Act, asamended, herein called the Act. Respondent filed a timelyanswer denying the commission of the unfair labor prac-tices.Upon the entire record. from my observation of the de-meanor of the witnesses, and having considered the parties'post-hearing briefs, I make the following:INl)IN(S OI. FA(Tl lnl B1 SI`ISS ()o RiSPONDENILoomis Courier Service. Inc., herein called the Em-ployer, provides security services for employers locatedthroughout the United States. During the 12-month periodin which the unfair labor practices alleged in this case oc-curred the Employer provided services valued in excess of$50,000 for employers who met the Board's applicable dis-cretionary jurisdictional standard. The complaint alleges,the Respondent admits, and I find that the Employer is,and has been, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. I find thatit will effectuate the purposes of the Act to assert jurisdic-tion herein.II Ilte I.ABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and Ifind that Respondent is a labor organization within themeaning of Section 2(5) of the Act.III itt ISSUtlThe ultimate question to be decided is whether Respon-dent violated Section 8(b)(l)(A) of the Act by fining theCharging Party herein, George Foster, who was a memberof Respondent. for working behind the Respondent's law-ful picket line after he had tendered his resignation.IV I HE AlI [l(i.l) t:NI NIR I ABOR PRACTICESA. The FactsOn or about June 11, 1977,1 the Employer's employeesemployed at its Sacramento. California, and San Jose, Cal-All dates herein refer to 19'77 nlicss oe herwise speiified237 NL.RB No. 34220 GiNERAI IFAN1STIRS IO(AL 439ifornia. facilities, who are represented by a sister local ofRespondent. commenced an economic strike. A picket linewas also set up at the Employer's Manteca.. ('alifornia. fa-cility on June II and maintained there until sometime inAugust. The Manteca facilitv's drivers are represented bhRespondent and during the time material were covered hba collective-bargaining agreement effectise from N oem-her 1. 1975 to December 31. 1977. The agreement containsa provision which allowed the drivers to honor the afore-said picket line.2George Foster. a driver at the Emploser's Manteca facii-ity, who had been a member of Respondent since 1970.initially honored the picket line and participated in thestrike. However, on JulI 19 he wrote a letter of resienationto Respondent' stating he resigned from Respondent ef-fective that day and intended to cross the picket line andreturn to work and pas his dues as "a financial core mem-her." 4 The letter, addressed to the t nion. wsas deli,.eredJuly 20. 1977.Foster crossed the picket line and returned to ,sork Juls21 and continued to cross. and to work behind. the picketline until it was removed in August. He did this despite thefact that on July 23 he received a letter from Respondent'slawyer, dated July 22. which acknowledged the receipt ofhis letter of resignation and replied as follows:This is to inform you that the rules and regulationsfor resignation from the International Brotherhood ofTeamsters, Chauffeurs. Warehousemen and Helpersof America is set forth in the Constitution. Article II.Section 2, Subdivision (h), a copy of which I am en-closing herewith so that if you still intend to resign soumay comply with the rules and regulations as set forthherein.Basically. in order to resign from the Union, soumust forward a writing to the Secretar.-T reasurer ofLocal 439 who then will determine that all dues. as-sessments. fines and other obligations owing to theInternational and to this I.ocal hase been paid. In ac-cordance with this section, after it has been de-termined that these requirements have been compliedwith, such resignation shall then he effecti e thirn-2 Sec 2(B) of the coltecllvtie-h;rgaining agreenient sinht lL tnc. Iic IJlit is not a violation of the agreenlent for Ihc emplhCeeC duirivi Its icrm tihonor a pickel line sanctioned bh the Icaliticrs I ilion J.tl ( ,1lnIlll It heCEmploser is notified in adslncc I he piket ille Si the M.litcc.a f.i, Iht \.,sanctilined hb the Joint (Countil .ind lc ti I riploci , a.15 nrllfdiiPrevsiouss lie im iuile or ea.il\ in Iu osei lhad .iL t .lkci itl Rc h lldeni's business represenilahe, Rih.lrd P'.rra, ihouli it ztltlC .i ailhdrill"from Respondent and returning to vork Pa.rr.a Indicated Ihit I ,,ter lhiuldcontinue to support the strike a.nd. ill sbsi.htlnc. Informlcd him he ,Culid lolget a "¥.ithdrawal" and return ii, , rk i.nlsmluch s h the liplo er s.a, heineipicketed and. even ilh a ',ithdral"u'" frin the t nin, iit ,uild he IIlICgafor him to cross the picket line4The collective-bh;rgalining agreemeni hceeen Responident alnd hc illploser contained a lainful Lniuon sc.urits atgreemnt , hich inl sulhs.llln, required Foster to remain a member of Rcspondent as a1 cndition Of ciltIh,,.ment Honeser, as indicated in foster's, leier. the SuprCnie ( ,url al, hi eldthat "It is permissible to conditon emplosnimenli upon ilcmhecihlip hbimembership, insofar ;is i1 has sigtrlfllanc ti elllipl' tlretill ricght 11 hi\ iIturn be conditioned onlN upon pain ment if f.ce ,ind deiCS '\S rCiihi li 4a condition of eniplo.sment i.s ihlillted doxln i,. its fhlaniltl. il rc (; n i,,tiolorl (rtrp tlll ', % ] R B.73 t S '74 742 (l jll,(301 da;s\ after its receipt. If sou still intend to resign.would sou ple.lse cormpl with the enclosed provisionrelating to resignlation.Article II. section 2(h). of the International Union'sconstitution refertredI to in the aforesaid letter reads as fol-(h) N'o member ma! resign from his membership inthe International I'nion or any subordinate bo4,j be-fore he has paid all dues. assessments, fines and otherobligations (, ilnc to the International Union and allits subordinate bodies. A resignation must be in writ-ing to the Secretar -I'reasurer of the Local L nion. Af-ter the Secretar\-'rerasurer has determined that theforegoing requirements have been complied u. ith. suchresigniation shall then be effective thirty (30) dacss afterits receipt hb the Secretars-Treasurer.Prior to the letter from Respondent's attornev, Fosterhad not been informed bs Respondent that his abilitx toresign from Respondent wlas restricted in an,; wa_.' Also.,lhen Foster tendered his resignation he had no outstand-ing union financial obhligations.Internal union charges were preferred against Fost.'r onAugust 3 allegingl that "lo]n July 21" Foster was observedworking for the minploser. knowing that his fellow emplo}-ees Aere engaged in an authorized strike and that bh en-gaging in such conlduct he had violated Article !9. Section6. subsections (2) and (8) of the International L nion con-stitution.' Also on August 3 Foster v5as adviscd of thecharges and tha;t Respondent's executive board would con-duct a hearing August 18 aid requested his presence todefend against the charges. the hearing was held as sched-uled hbut Foster did not attead. Respondent's executiveboard heard evidence that on July 21 Foster, as charged.was observed working for the Employer. The executiveboard found Foster "guilt5as charged" and fined him$1 .(X)O. B letter d-ated August 22 Respondent notified Fos-ter he had been founTl guilit as charged and fined $1,000.B. (onclu uionarlrv Itinm..Section 7 of the Act guarantees to employees the right toengage in concerted actix ties for the purpose of collectivebargaining and also "the right to refrain from an! or all ofsuch actisticts ." Section 8(b)(1)iA) protects theserights bh making it an unfair labor practice for a labororganization "to restrain or coerce .... emploees in theexercise of the rights guaranteed in Section 7TIhe law is settled that "the right to refrain from" engag-ing in concerted acti'sities encompasses the right to refrainfrom particip;ation in a strike. Booster l.odge No. 4)5. Intl.I -ser Il d preiiusl behe'n giell ain out--dae siop' of Respondent',hi .lts i .hl}l do [lIi -..s11ti i, pio.liolin deahling silh resignation' rt 149 sCe h. in part pi tcithe tbias lr ih r.hrge, i iiiI nl, i hers for %hiuh he shall,slin Imrl u hall w)11 ,iu I f tihe lllo ingm(21 5 1t lio thil e ,, t o ah to i i the I iocal t morn aiid the Inieta11lli'n111 1 t illon(is u\11n, :it. i llt 11 dI ilsrll] e of. Iof r nIntcrfrCrCs ,ih Ithe perfornlin tc is '0 i i ll o ili nier T his, f I oca t rwns undler olle,tlt. b/Irg. lflUlk .rl rCClm lC]11221 DECISIONS OF NATIIONAL LABOR RELATIONS BOARDAssn, of Machinists and Aerospace Workers v. N.L. R..., 412U.S. 84, 88 (1973). As a member of a union, an employeemay waive the right to refrain from striking to the extentthat the union properly enacts a rule prohibiting its mem-bers from crossing its lawful picket line. Such a rule, whenimposed on employees who enjoy full membership rights,constitutes legitimate internal regulation of the conduct ofthe union's own members. N.L.R.B. v. Allis-Chalmes Mfg.Co., 388 U.S. 175, 195 196 (1967); N.L.R.B. v. GraniteState Joint Board Textile Workers Union of America. Local1029, AFL-CIO [International Paper Box Machine Co.],409 U.S. 213, 215 (1972). Yet when a member "lwfullyresigns" from the union "its power over him ends."N.L.R.B. v. Granite State Joint Board, supra, 409 IU.S. at215. In Granite State Joint Board the Supreme Court heldthat "[w]here a member lawfully resigns from a union andthereafter engages in conduct which the union rule pro-scribes, the union commits an unfair labor practice when itseeks enforcement of fines for that conduct" (id. at 217).Accord: Booster Lodge No. 405, IAM v. N.L.R.B., 412 U.S.84. The Court's decision was predicated on the principlesdeveloped in N.L.R.B. v. Allis-Chalmers Mfg. Co., 3:38 U.S.175, and Scofield, et al. Wisconsin Motor Corp.l v.N.L.R.B., 394 U.S. 423 (1969) which confine the limits of aunion's authority to discipline employees to the contractbetween the members and the union: "When there is alawful dissolution of a union-member relation, the unionhas no more control over the former member than it hasover the man in the street." N.L.R.B. v. Granite State JointBoard, Textile Workers Union of America, Local 1029,AFL-CIO, 409 U.S. 213, 217 (1972).In striking this balance between a union's legitimate in-terest in maintaining solidarity during a strike and its em-ployee-members' statutory rights, the Supreme Court hasnoted that an employee's pa;ticipation in a strike vcte or inthe initial stage of a strike should not extinguish theemployee's Section 7 right to resign from membership andrefrain from striking at a later date. N.L.R.B. v. GraniteState Joint Board, supra, 409 U.S. at 217- 218. As the Courtexplained (ibid.):Events occurring after the calling of a strike may haveunsettling effects, leading a member who voted tostrike to change his mind. The likely duration of thestrike may increase the specter of hardship to his fam-ily; the ease with which the employer replaces thestrikers may make the strike seem less provident....[W]e conclude that the vitality of Section 7 requiresthat the member be free to refrain in November fromthe actions he endorsed in May and that his Section 7rights are not lost by a union's plea for solidarity or byits pressures for conformity and submission to its re-gime.The Board has similarly held that "[B]alancing anindividual's right under Section 7 to refrain from concertedactivity following resignation from a union against that ofa union to maintain solidarity during a strike, we concludethat the latter must give way. Conformity may be none toohigh a price for the benefits of union membership. But thechoice, at least in the absence of reasonable restrictions onresignations,7 is the individual's to make, not the union's[emphasis supplied]." Local Lodge No. 1994, InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO (O.K. Tool Companr,, Inc.). 215 NLRB 651, 653 (1974).In the instant case, Foster, who was a member of theRespondent, after having honored the union picket line for6 weeks, tendered his resignation on July 20, returned towork July 21, and was fined $1,000 by Respondent forhaving crossed the picket line after tendering his resigna-tion. It is undisputed that Respondent disciplined Fosterfor crossing the picket line and returning to work on July21 after tendering his resignation.In view of the decisions of the Supreme Court in BoosterLodge 405 and Granite State Joint Board, supra, the Re-spondent concedes that by disciplining Foster it violatedSection 8(b)(1)(A) of the Act provided Foster effectivelyresigned. In this regard Respondent contends Foster wasstill a union member when he crossed the picket line andwas, therefore, amenable to discipline. Respondent reliesupon article II, section 2(h), of the International Unionconstitution, described supra, which sets forth the condi-tions governing resignation. Respondent argues that sinceFoster failed to comply with this constitutional provision,particularly the 30-day waiting period, his resignationwas ineffective and the discipline was lawful. GeneralCounsel takes the position that the 30-day waiting period isan unreasonable restriction upon an employee-member'sright to resign and, even if this restriction is valid, Respon-dent did not adequately bring it to Foster's attention. Forthe reasons set forth herein I agree with the General Coun-sel and conclude that Foster on July 20 effectively resignedhis membership."It is now well established that where 'there is no evi-dence that the employees ...either knew of or had con-sented to any limitation on their right to resign' unionmembers are free to resign at will and Section 7 of the Actprotects their right to return to work during a strike whichhad commenced while they were union members." gSeeLocal 1384, United Automobile, Aerospace, Agricultural Im-plement Workers, UA W (Ex-Cell-O Corporation), 227NLRB 1045, 1048 (1977), 412 U.S. at 87-88 (1973), andGranite State Joint Board, supra, 409 U.S. at 217-218(1972).In considering whether Foster had consented to havinglimitations placed upon his statutory right to resign,9I amof the view that the contractual relationship between Re-spondent and its members is insufficient to establish thatFoster, by virtue of his membership, consented to theconstitutional provision governing resignation. Since theIn both Granile State Joint Board and Booster Lodge No. 405 the unionsconstitutions and bylaws were silent concerning the subject of voluntaryresignation. The Court. applying the "law which normally is reflected in ourfree institutions." concluded that In those circumstances the employeescould resign at will and their resignations. submitted during a strike that hadbegun when they were union members. effectively terminated their relation-ship with the unionRespondent bears the burden of producing evidence, as well as the bur-den of persuasion. to establish that Foster knew of or had consented to thelimitations on his right to resign. See Local 1384 LA H. (Ex-Cell-O Corpora-tonl. 227 NL.RB 1045. 1049, fn 21.9It is settled that the right toi resign from a labor organization is guaran-teed h, Sec 7 of the Act Marlin Rock'ell (orporatrion. 114 NLRB 553.561s62 (1955s222 GENERAL TEAMSTERS LOCAL 439contract between a member and his union is a "contract ofadhesion"--that is "[tihe member has no choice as to itsterms but is compelled to adhere to the inflexible ones pre-sented," i0 it would be unrealistic to conclude that Foster,by virtue of a provision in the International Union consti-tution which he had no knowledge about.'' consented tothe limitation upon his statutory right to resign from theRespondent. See, e.g., The Tin2men Roller Bearing Companyv. N.L.R.B., 325 F.2d 746, 751 (C.A. 6, 1963). (A waiver ofa statutory right must be "clear and unmistakeable" to beeffective.)Regarding Foster's knowledge of the constitutional pro-vision governing resignation, there is no evidence he wasprovided with a copy of the constitution or was otherwiseinformed about this provision. Respondent's failure to in-form Foster of its rule governing resignation so that hecould effectively resign and, thus, refrain from supportingRespondent's strike free from discipline, constitutes abreach of Respondent's fiduciary, duty to "deal fairly" withhim. Cf. NL.R.B. v. Hotel, dotrcl and Club Emplovces'Union, Local 568, AFL-CIO [Philadelphia Sheraton Corp.].320 F.2d 254, 258 (C.A. 3, 1963). I realize that the Boardhas only applied this standard of fairness in situations in-volving the enforcement of union security clauses againstemployees. However, the same equitable considerationswhich compel the application of a statutory duty of fairdealing when a union enforces union security clauses existswhere, as here, a union disciplines an employee for exercis-ing his statutory right to resign from the union because theemployee has failed to comply with a union rule governingresignation. In both situations there is a strong possibilitythat, absent information supplied by the union, the affect-ed employee will be ill-informed and, because of this lackof information, will suffer serious harm. In the union secur-ity cases, the ill-informed employee suffers the severe pen-alty of discharge where, as in the instant case. Foster hasbeen fined $1,000 which he cannot escape even by findinga new job. And on the second count, the case for requiringdisclosure of a constitutional limitation upon anemployee's statutory right to resign his union membershipseems far stronger than that for requiring disclosure of anemploxee's contractual obligation to pay dues. Thus. it ishighly likely that through shop gossip a substantial numberof the employees who are covered by a collective-bargain-ing agreement which contains a union-security or agencyshop provision become aware that they must tender dues tokeep their jobs. The same degree of awareness would not. Ibelieve, be true concerning a constitutional limitation gov-erning resignation from union membership. I believe, ab-sent notification from the union, it is unrealistic to expectthat employees who intend to resign their union member-ship in order to exercise their statutory right to refrain fromengaging in union activities will realize that there is some-t°Summers "Legal Llmitation on i nion l)isLphine, 64 tIars i Re1049. 1055 (1951)l Foster's credible and undenied testinmon is that prior to the letter frontRespondent's attorne) he had not been infornmed of the constitunllnal pro-sision governing resignation. he recford does not support Respondenl'icontention that when t osier tendered hi, resignallin he kneew or rcasin-abl) should have known. there wa, a constituliunal lintatioln upon hi, rightto resignthing more to resigning than simply communicating thisintent to the union or that their tender of resignation willnot be effective for several weeks or unless it is addressedto a specific union official. In short, I am convinced thatwhen a labor organization enforces its rules which governvoluntary' resignation by disciplining employees for resign-ing because the) have failed to comply with the rules, it hasa fiduciary duty to deal fairly with the employees affected.At a minimum, this duty requires that the union inform theemployees of their obligations in order that the employeesmay intelligently take whatever steps are necessary so thatthey may effectively resign from the union and. thus, exer-cise their statutory right to refrain from engaging in unionactivit) free from union discipline. In the instant case, as Ihave previously found, Respondent failed to notify Fosterof its rule governing resignation: hence, it did not dealfairly with him.12Based upon the foregoing. I find that since the recordfails to establish that Foster either knew about or had con-sented to the constitutional limitations placed upon hisstatutory right to resign, he was free to resign from Re-spondent at will by clearly conveying to Respondent hisunequivocal intent to sever his membership. See Local1384, I'AW (E¥x-Cell-O Corporation), 227 NLRB 1045,1049. Since Foster's letter to Respondent of July 21 clearlyconveyed an unequivocal intent to resign. I find his resig-nation was a valid one.Assuming Foster knew or had consented to Respon-dent's constitutional limitation upon his right to resign, thefinal issue is whether it is a union rule which falls withinthe proviso to Section 8(b)( I )(A) of the Act as being theexercise of "the right of a labor organization to prescribeits own rules with respect to the acquisition or retention ofmembership therein." This requires an inquiry into "thelegitimacy of the union interest vindicated by the rule andthe extent to which any policy of the Act may be violated."Lacal 1384, LA W (Ex-Cell-O Corporation), 227 NLRB1045, 1050 (1977), citing Scofield v. N. L. R. B, 394 U.S. 423.,431 (1969).The right to resign from union membership is guaran-teed by Section 7 of the Act. Marlin Rockwell Corporation,114 NLRB 553. 561 562 (1955): V.L.R.B v. Martin A.Gleason, Inc., 534 F.2d 466, 476 (C.A. 2, 1976). By requir-ing its members to wait 30 days before their resignationsare effective and by enforcing this rule, as it did in theinstant case, by a fine, Respondent has significantly im-paired the members' right to resign. Moreover. when thisrule is applied, as it was in the instant case, in the contextof a strike, it significantly curtails the right of members toavail themselves of the "strategy" of leaving the union asenvisioned by the Supreme Court in Scofield v. N.L. RB.,supra at 430:§ 8(b)( I )(A) leaves a union free to enforce a prop-erly adopted rule which reflects a legitimate union in-1: Respondent's Jul322 letter to Foster did not constitute timels notice ofthe applicable cinsllitutional prolision governing resignation because, onJuls 21. t oster had relied upon his unequiocal tender of resignation andcrossed the pclket ]iie and returned to .ork. the record reveals that Fosterwas disiiphnIcJ fear tIh specifi. act if .ro-lsing the picket line and workingon Jul, 21 Ihu. it does, not appear that upon his receipt of the Respon-denl ' Jul, 22 niotiflication Fosler <culd h.ie taken ans steps to escape being'dsipliricd223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDterest, impairs no policy Congress has embedded inthe labor laws, and is reasonably enforced againstunion members who are free to leave the union and es-cape the rule. [Emphasis supplied.]The Court added at 435:If a member chooses not to engage in this concertedactivity and is unable to prevail on the other membersto change the rule, then he may leave the union ...[Emphasis supplied.]I recognize that the requirement that members must wait30 days after tendering their resignations does not preventthem from resigning during a strike and, thus, leaves themfree to refrain from continuing to support the strike w ith-out being disciplined. However, strikebreaking is neverpleasant, for, as one court stated long ago, "[a] strike isessentially a battle waged with economic weapons. En-gaged in it are human beings whose feelings are stirred tothe depths. Rising passions call forth hot words. Ilo[ wordslead to blows on the picket line." Republic Steel ( orpora-tion v. N.L.R.B., 107 F.2d 472, 479 (C.A. 3, 1939). Thus, inthe context of a strike, the effect of requiring members towait 30 days before their resignations are effective not onlysignificantly impairs their statutory right to resign, but iscalculated to cause members to think twice before resign-ing, inasmuch as they know that for 30 days they will hesubject to the intense pressures of their fellow employeemembers and union officials, all of whom will be pressur-ing them not to resign. Indeed I am convinced that absentconvincing evidence to the contrary, it is a fair inferencethat the purpose behind the aforesaid 30-day wailing pe-riod is to provide the Respondent with an opportunit\ topressure its members to change their mind about resigningand to continue to support the Union. In this regard Re-spondent failed to present evidence establishing that the30-day waiting period vindicates a legitimate union inter-est. I recognize that Respondent in its post-hearing briefhas asserted that the purpose of the 30-day waiting periodis to "give the [Respondent] time to check and make surethat all dues, assessments, fines and other obligations.either owing to the International or its subordinate bodieshave been paid." However, while the requirement that amember must satisfy any outstanding financial obligationsbefore his or her resignation is accepted is reasonable andvindicates a legitimate union interest without doing vio-lence to any statutory policy,z3 there is not a scintilla ofevidence in this record to justify Respondent's contentionthat it needs 30 days to verify the fact that a mr mber iscurrent in his or her financial obligations. Quite 1:he con-trary, I think it is a fair inference that while Respondent'sofficials may need a brief period to update its records andverify the fact that members are current in their financial13 Indeed a union rule which requires that a n.lcilbc- *elhfe ) sa uisf ilu 1infinancial obligations before resigning max not even he lnecessa.lr insnmuchas the applicable contractual law of voluntar3:associhtions c ndtiitins amember's freedom to resign "'suhject if course Ito an, financial bgll.tiion,due and owing' the group with which he was assoiciated" v I R B (iGrCnite State Joint Board, Textile Worrker¥ Unilon if 4mnri-a, I .al ut02Q, -i lCIO. 409 tU.S 213, 216 (1972). citing (iorniunurn ioni ihtrri , , {i- 4 ri '4lfr'ilr.CIO [New Jersey Bell Tetkphine (Co./ v V IR B. 2IS F 2d i5S 83.8 ( A 2,1954).obligations, the more restrictive provision on the right ofresigning. which requires members to wait 30 days beforetheir resignations are effective, is unnecessary and is mere-Iv a device to provide union officials with an opportunityto pressure the members to change their minds and remainin the organization. In short. I am convinced that the re-quirement that a union member wait 30 days before his orher resignation becomes effective impinges upon anemployee's statutory right to resign from the Union and isbroader than necessary to serve the Union's interest. In thelight of this. I am persuaded that the requirement in Re-spondent's International constitution that a member mustwait 30 days before his or her resignation is effective is anunreasonable restriction upon a member's right to resign. 4V lttL REMKttDYHaving found that the Respondent has engaged in, andis engaging in, certain unfair labor practices, I shall recom-mend that it cease and desist therefrom. In order to effec-tuate the purposes of the Act, I shall also recommend theRespondent to rescind Foster's unlawful fine, to refundhim any money paid to it as a result of that fine, withinterest at 7 percent per annum,? and to post the noticeattached as an appendix to this Decision and Order.C(ON( I:SIONS o0 LAW1. TI he Emplo yer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Respondent is a labor organization within theinmeaning of Section 2(5) of the Act.3. By imposing a court-collectible fine on former mem-ber George Foster, who had duly resigned from the Union.for his post-resignation crossing of a sanctioned picket lineand working during a strike at Loomis Courier Service.Inc., Respondent restrained and coerced employees in theexercise of the rights guaranteed them in Section 7 of theAct, and thereby engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(b)(1)(A) ofthe Act.4. 1 he aforesaid unfair labor practices are unfair laborpractices affecting commeice within the meaning of Sec-tion 2(6) of the Act.Upon the basis of the foregoing findings of fact. conclu-sions of law. and the entire record, and pursuant to SectionI rci,.iioi e thal; I: cr di d i.1l on i1pl with thC part oi the applicahleconilltilal.l ipo\liorin ahichl requirce that a; resignaltion he addressed iiothe I iic ll I llon's eccreltar,-rc.ealrer ilowweer. Resipondent has made nohlo,i lls iof picjudlci resultilg Iri ,i i ostr's failure to address his letter ofiesl ii, thiis orhfcer Indel ed it aould hbe impossihle to make such ashowing as thle icird ric,;ls thiat he lettcr was received h? Respondent.In an appropriiat c utv wa, made in Respondell Respondents books and records Inthe l igit .f tiles kui llilt'is. i llxcehiI iii i llit the resignation never-tilrcsss iO;t i ct Cffcti Sc hecaluse I ,stee slid nolt address his letter to ihesecrelar,-lrcaiure, rests on the kind of "impermissible technicality" whichain aijdiii .tori hoids ci nillt in ciod con(I ciIenI c enlirce L.,,ocal 13'4.l ' it i -(s 'l) ( < 'i'orir .ni). 227 NI RB I04S 1049 (1977).' In aiccordnire with k/i.l/tl O ui'el ' erpratiiin, 231 NI.RB 651 (1977!interest shall he c(olllpteil net the current 7-percent rate for periods prior toAugI it 2i, 19'77, ia hi the ; adjutced prime interes rae" its used he theInternal RcrnlLie sCriiec in c.lculating interest on tax payimenis was ateitsl 7 iipcl nlt224 GENERAL FE \6MSTERS I.OCAl 43910(c) of the Act. I hereby issue tilhe followking recoml-mended:ORDER 'iThe Respondent, General Teamsters I ocal 439. Inteina-tional Brotherhood of Teamnsters. ('hauff [urs. Warehlouse-men & Helpers of America, its officers. agents. and repre-sentatives. shall:1. Cease and desist from:(a) Restraining or coercing ernploecs vho ha'se re-signed from, and are no longer members of. Respondenl inthe exercise of the rights guaranteed them in Secli ion 7 ofthe Act bv imposing court-collectible fines on such elm-ploNees because of their post-resignation conduct in ,orlk-ing at l.oonis Courier Service. Inc.. during the strike xvhichbegan on June I I. 1977.(h) In any'like or related manner restraining or coercingemployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.2. Take the following affirm;ati-c action designed to ef-fectuate the purposes of the Act:(a) Rescind the fine le, ied against ieorge Foster be-cause of his post-resignation work for l.oomis Courier Ser-,ice. Inc.. during the strike which began in Jlune 1977. alndrefund to him an n mone!- he max halse paid as a result ofsuch fine, plus interest.(b) Post at its business office and meietin halls copies ofthe attached notice marked "Appendix." I Copies of saidnotice. on forms pros ided bv the Regional I)irector forRegion 32, after being duls signed b aIn autIlhoizecl replre-sentative of Respondent. shall he posted bx Respondentimmediatelx upon receipt thereof. and shall be maintainedby it for 60 consecutive days thereafter in conspicuousplaces including all places Arwhere notices to members arecustomarily posted. Reasonable steps shall be taken bs theRespondent to insure that said notices are not altered. de-faced, or covered bs an' other material.(c) Mail to the Regional Director for Region 32 signedcopies of said notice for posting b, ILoomis C(ourier Ser-vice, if the Compans is willing. in places where notices toemployees are customarils posted. ( opies of said notice. tobe furnished by the Regional Director, after being dulssigned by the Respondent's authorized representative. shallbe returned forthwith to the Regional Director.(d) Notify the Regional Director for Region 32. in writ-ing. w ithin 20 dal s from the date of this Order. u hat stepsthe Respondent has taken to) comply herewith.Irl ]C C lt no e 1cprin, .arc flile .is prosided h Se, 1()246 of theRuic, an Regul, n, ,,f ihe N ,t ail tabor Relalon, Board. the findin,.k I.d :.i.Oirllrclit. Older itrell .}ll]. i .is protiuded In Se.iif' 4s8 , t Rh ResI, npid c ied h the Board ain. hebcmeItIs Idl t ir-t .tr2 rnr i)rder i S i aill obheoi ns thereio shill hede rled dlti tf1 ., ip11 t ',o,\I' II1 [ , c-/ [i. l r ht ()O dcr 1 r enfr-ed h' a It udrni. c of I l rltcdSiltice ( owi 0 \ppc.,l, t!1e rJ or wl tIhe ice readinge "Ptced hf Orderof Ihe NltonA I .i ho R.cl iar Board shi ll read Ped Pursuanl o aludenl ci o Jt I rc e t ilC SlCe s (I srI l .\pph e ,s t nforcinL .in (rder of IheN.ln I i iabo i Rel,itlon, r ho ardAPPENDIXNot I( t To E\itN Y I I S ANt) MtI IBI RSPOST F) BY ORI) R 01 ItIHNArItON A I L,\BR RH IAl iNS BO()\RI)An Agencs of the United States GoernnmentWi t x1iI N) I restrain or coerce emplorees whohase resigned from the U nion and w ho, in the exerciseof rights guaranteed in Section 7 of the National La-bor Relations Act. work after their resignation atl oomis Courier Service during the strike which beganin June 1977, b' imposing court-collectible fines, othem for working during the strike.Wi ' i11 NOi in an, like or related manner restrainor coerce employees in the exercise of the rights guar-anteed them in Section 7 of the National Labor Rela-tions Act.WEu IiI rescind the fine levied against George fos-ter because he worked at L oomis Courier Ser ice afterhis resignation from the Union during the strike whichbegan in June 1977. and refund ans mone, he maxhave paid as a result of such fine. plus interest.GI N RAI TEAMSI t-RS I o)( i 439. 1N1 i RN\i iON-At BR()TII RItO()I) 01 TI AMS I RS. C I\t I I I t RS.W .R.t E()Il 5i;lt N & HI I.PERS O1 AM tRI( A.225